Dismissed and Opinion Filed March 19, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00059-CV

         IN THE INTEREST OF A.E., A.E., AND A.E., CHILDREN

               On Appeal from the 417th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 417-50225-2018

                       MEMORANDUM OPINION
                  Before Justices Bridges, Molberg, and Carlyle
                           Opinion by Justice Molberg

      The clerk’s record in this appeal has not been filed because appellant has not

paid or made arrangements to pay the clerk’s fee. By letter dated February 18, 2020,

we directed appellant to file, within ten days, written verification he had paid or

made arrangements to pay the fee or was entitled to proceed without payment of

costs. Although we cautioned appellant that failure to comply could result in

dismissal of the appeal, appellant has yet to comply. See TEX. R. APP. P. 37.3(b).

Accordingly, we dismiss the appeal. See id. 37.3(b), 42.3(b),(c).


                                          /Ken Molberg//
                                          KEN MOLBERG
                                          JUSTICE
200059f.p05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF A.E., A.E.,              On Appeal from the 417th Judicial
AND A.E., CHILDREN                          District Court, Collin County, Texas
                                            Trial Court Cause No. 417-50225-
No. 05-20-00059-CV                          2018.
                                            Opinion delivered by Justice
                                            Molberg, Justices Bridges and
                                            Carlyle participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Audrey Evans recover her costs, if any, of this
appeal from appellant Dustin Dwight Evans.


Judgment entered this 19th day of March 2020.




                                      –2–